The brig, having the president’s permission to proceed to the West Indies for American property, sailed from Bristol in the state of Rhode Island, and when at sea off the east end of Long Island was captured by the United States frigate Chesapeake and sent into this port for trial. Besides the articles of permitted stores there were found on board other goods, and the libel charged her with lading on board merchandise in the nighttime without the permit of the collector or the inspection of a customhouse officer and of exporting the same.
The judge condemned the vessel and cargo on the ground of an unlawful exportation from the United States, and decreed restitution of the articles which were permitted by the collector as necessary stores for the voyage, and laden under proper inspection.